Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 22, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on August 22, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 7, 11, and 18 are now amended.
Claims 4–6 and 13 and are now canceled.
Claims 1, 3, 7–11, and 18 are pending in the application, of which claims 8–10 remain withdrawn from consideration. 
RESPONSE TO ARGUMENTS
The rejection of claim 6 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to the Applicant cancelling claim 6.
Claim 4, now rewritten as claim 1, stands rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0085082 A1 (hereafter “Lyon”) in view of U.S. Patent Application Publication No. 2007/0275767 A1 (hereafter “Steele”). As a result of the amendment, dependent claims 3 and 7 newly incorporate the limitations rolled into claim 1 from claim 4, necessitating a new ground of rejection of those claims over Lyon in view of Steele. The same holds for claims 11 and 18. The Applicant’s continued traversal of the rejection has been considered, but is not persuasive.
As an initial matter, the Examiner acknowledges that the Applicant “never asserted that Steele’s Quite profile would be applied to every facet of Lyon’s disclosure.” (Response 7). However, the Applicant did assert, and continues to assert, “that combining a preset ‘Quiet’ mode, as described by Steele, to the patient monitoring device of Lyon would result in a medical alert system in which no audible sound would be emitted to alert the medical professional of the life-threatening condition.” (Response 7) (emphasis added). Respectfully, the rejection never proposes such a combination, and therefore, the Applicant’s arguments concerning a combination that the Office never asserted cannot possibly persuade the Examiner of error.
Rather, the Final Office Action (page 24 ¶ 113), the Advisory Action (Appendix page 14, ¶ 69), and the rejection presented herein are all quite clear that the proposed modification is only to Lyon’s remote patient monitor 110—not the main patient monitor 108-1, and not the entire system 100, either (as the Applicant seems to argue in the bold underlined text above). Indeed, the Examiner even acknowledges that the combination described in the Applicant’s remarks raises all of the problems that the Applicant discussed. But, again, that combination is the Applicant’s alone. The Office never proposed such a combination. 
Instead, the proposed combination merely supplements Lyon’s remote patient monitor 110 alone, by adding Steele’s Quiet profile as another alternative mode to the remote patient monitor 110. Adding Steele’s Quiet profile to Lyon’s remote patient monitor 110 makes it possible for Lyon’s remote patient monitor 110—and only the remote patient monitor—to operate in accordance with the Quiet profile’s settings, exactly as the claimed remote control device operates when in the second notification mode. There is nothing about this combination that silences main patient monitor 108-1, let alone the entire system; that aspect appears to have been added by the Applicant after the fact. 
Under these circumstances, Steele’s reminder that “[u]sers of devices with notification functions often face interruptions and distractions as such devices ring or vibrate loudly at inappropriate times and places” (Steele ¶ 3) is a much more salient motivation to combine the references. For example, one such inappropriate time and place might include when the medical provider is already present at Lyon’s main patient monitor 108 (the claimed “medical device”) with the patient, because Lyon’s main patient monitor 108 already provides the same alerts both audibly and visually. Duplicating the main patient monitor’s alarms on the remote patient monitor at that time is an unnecessary source of distraction because the medical provider is already present to experience the main patient monitor alarm. As another example, Steele’s “Quite” profile would improve Lyon’s system for medical providers who rotate their “on-call” staff (e.g., a physician whose “on-call” hours end prior to his or her regular shift).
In view of the foregoing, and since the Applicant’s remarks do not address the rejection at hand, claims 1, 3, 7, 11, and 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0085082 A1 (hereafter “Lyon”) in view of U.S. Patent Application Publication No. 2007/0275767 A1 (hereafter “Steele”), and the Applicant’s request for a notice of allowance (Response 9) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
Claims 1, 3, 7, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0085082 A1 (hereafter “Lyon”) in view of U.S. Patent Application Publication No. 2007/0275767 A1 (hereafter “Steele”).
Claim 1
Lyon teaches:
A medical system, comprising: 
“FIG. 1 is a diagram of a remote patient monitoring system 100 according to the technology described herein.” Lyon ¶ 17.
a medical device; and a remote control device configured to communicate with the medical device, 
The system 100 includes a main patient monitor 108 and a remote patient monitor 110 that are connected to each other. Lyon ¶ 19.
wherein the medical device includes: 
Reference is now made to FIG. 2, which illustrates the functional components within each of the monitors, Lyon ¶ 36, including an example 108-1 of the main patient monitor. Lyon ¶ 37.
a first communication interface that transmits data relevant to medical treatment performed in the medical device to the remote control device; 
“The main patient monitor 108-1 may include a . . . transmitting module 208 provides signals (e.g., one or more alarm signals) to the remote patient monitor 110.” Lyon ¶ 39.
a first display that displays a figure or a character corresponding to the data; 
“The main patient monitor 108-1 may include a display module 206 to display the patient physiological parameter data and/or alarms.” Lyon ¶ 39.
and a first controller that causes 
The main patient monitor 108-1 includes one or more processors 210 that are configured with instructions to perform the functionality described throughout Lyon’s disclosure. Lyon ¶ 40.
the first display to display the figure or the character corresponding to the data and that, when the data satisfies conditions for notification of a warning, causes the medical device to emit a first warning including at least one of a visual warning, an auditory warning, and a tactile warning, 
“The main patient monitor 108-1 may include a patient data evaluation module 202 which is configured with values for patient physiological parameter data. Such values may be preset by a caregiver to trigger an alarm. For example, if a particular value reaches or exceeds a particular level or levels, the alarm or alarms may be triggered.” Lyon ¶ 38. “The main patient monitor 108-1 may include a display module 206 to display the patient physiological parameter data and/or alarms.” Lyon ¶ 39.
wherein, prior to transmitting the data to the remote control device, the medical system is preset to operate in a plurality of notification modes including a first notification mode and a second notification mode,
As mentioned above, the system 100 further includes a remote patient monitor 110, which is pre-equipped with two modules 218 and 220 that each cause the system 100 to respectively operate in a first notification mode and a second notification mode. Lyon ¶ 42. Since Lyon’s system 100 is pre-programmed with the functionality of those two modules 218 and 220, system 100 is necessarily “preset” with the capability to operate in the corresponding first and second notification modes “prior to transmitting the data,” as claimed. In other words, Lyon’s system 100 has the programming for the first and second notification modes off-the-shelf, which is necessarily “prior to” the transmission of any data.
wherein the remote control device includes: a second communication interface that receives the data from the medical device; 
“The remote patient monitor 110 is wired or wireless coupled to the main patient monitors 108 by respective links or connections 112. The remote patient monitor 110 includes a receiving module 214.” Lyon ¶ 41. “The receiving module 214 receives one more alerts, which may be in the form of one more transmitted signals from the main patient monitors 108.” Lyon ¶ 41.
a second display that displays the figure or the character corresponding to the data; 
“The remote patient monitor 110 may include display module 216 may display the patient physiological parameter data and/or alarms (alerts).” Lyon ¶ 42.
and a second controller that causes 
The remote patient monitor 110 includes one or more processors 222 that execute various software modules programmed therein to perform the functionality described throughout Lyon’s disclosure. Lyon ¶ 43; see also Lyon ¶¶ 54–55.
the second display to display the figure or the character corresponding to the data 
“The display module 216 may light up with a particular alert or alerts.” Lyon ¶ 42.
and that, when the data satisfies the conditions for notification of the warning, causes the remote control device to emit a second warning including both the visual warning and the auditory warning in response to receiving the data from the medical device when the medical system is operating in the first notification mode, 
“A transmitting module 208 provides signals (e.g., one or more alarm signals) to the remote patient monitor 110. The signals to the remote patient monitor 110 may include the one or more actions such as vibration, light up, or a noise/audible/haptic sound/response.” Lyon ¶ 39 (emphasis added).
and wherein the second controller causes the remote control device to emit the visual warning without emitting the auditory warning, in response to 
“An alarm reset module 220, which may be reset by alarm reset button 124 described above, may be implemented by the remote patient monitor 110 to reset one or more alerts and alarms that are activated/displayed.” Lyon ¶ 42. More specifically, this module will put the remote patient monitor 110 into another mode that “silence[s] the alarm or alarms” when activated. Lyon ¶ 65. 
Lyon thus discloses almost everything claimed, except that Lyon only discloses one out of the two conditions precedent for emitting the visual warning without emitting the auditory warning. That is, Lyon emits the visual warning without emitting the auditory warning while in the second notification mode, but only when receiving the data from the medical device prior to (rather than during) operating in the second notification mode.
Steele, however, teaches a system configured to:
prior to transmitting the data to the remote control device, the medical system is preset to operate in a plurality of notification modes including a first notification mode and a second notification mode,
As shown in FIG. 4, electronic device 20 is preset with a plurality of “profiles” (i.e., the claimed plurality of notification modes), including “Loud, Vibrate, Quiet[,] and Default.” Steele ¶ 22. The claimed second notification mode corresponds to Steele’s “Quite” profile, while the claimed first notification mode corresponds to any one of the other remaining three profiles.
wherein the remote control device includes: a second communication interface that receives the data 
“It will be appreciated that e-mails are received on the electronic device 20 through a network (not shown), that connects to the device 20 via the modem and radio device 46 through the antenna 48.” Steele ¶ 20.
a second display 
The electronic device 20 also includes an “LCD display 24.” Steele ¶ 17.
and a second controller 
“The device 20 is based on a microcomputer that includes a processor 36 that is connected to a read-only memory (ROM) 38 that contains a plurality of applications executable by the processor 36 that enables the device 20 to perform certain functions.” Steele ¶ 18
that, when the data satisfies the conditions for notification of the warning, causes the remote control device to emit a second warning including both the visual warning and the auditory warning in response to receiving the data from the medical device when the medical system is operating in the first notification mode, 
While operating in one of the non-quite profile modes (e.g., the “Default” profile), and in response to receiving data from another device on the network at step 90, “a sound emanates from the speaker 26, notifying the user of the occurrence of the event.” Steele ¶ 36. Notably, in addition to sound, some of the non-quite profile modes can include “both audible and inaudible” signals, where audible includes sound emanating from the speaker “while inaudible refers to, for example, a light flashing from the LED indicator 28.” Steele ¶ 23; see also Steele ¶ 5 (referring to modes of notification further including visual alerts) and Steele claims 3 and 5.
and wherein the second controller causes the remote control device to emit the visual warning without emitting the auditory warning, in response to receiving the data from the medical device when the medical system is operating in the second notification mode, even when the data satisfies the conditions for notification of the warning.
In contrast, upon receiving data from another device on the network at step 90 at a time when the device 20 also operates in the Quite profile mode, “no audible sound emanates from the speaker 26 as the ‘Quiet’ profile includes the volume setting ‘Mute’ (Step 96).” Steele ¶ 35; see also Steele FIG. 6B (illustrating that the “Quiet” profile’s volume is “Mute” while notifications are display with “LED Flash.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110, thereby equipping the remote patient monitor 110 with the ability to automatically suppress a second warning without any input from a user of the remote patient monitor 110. One would have been motivated to copy Steele’s “Quiet” profile because “[u]sers of devices with notification functions often face interruptions and distractions as such devices ring or vibrate loudly at inappropriate times and places.” Steele ¶ 3. 
For example, one such inappropriate time and place might include when the medical provider is already present at Lyon’s main patient monitor 108 (the claimed “medical device”) with the patient, because Lyon’s main patient monitor 108 already provides the same alerts both audibly and visually. Duplicating the main patient monitor’s alarms on the remote patient monitor at that time is an unnecessary source of distraction because the medical provider is already present to experience the main patient monitor alarm. As another example, Steele’s “Quite” profile would improve Lyon’s system for medical providers who rotate their “on-call” staff (e.g., a physician whose “on-call” hours end prior to his or her regular shift).
Steele’s explicit reminder that it would be desirable to reduce “interruptions and distractions . . . at inappropriate times and places” Steele ¶ 3 is thus evidence that one of ordinary skill would have been motivated to make the above combination, and that it would have been reasonable for the skilled practitioner to expect success.
Therefore, in view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110.
Claim 3
Lyon and Steele teach the medical system according to claim 1, 
wherein the plurality of notification modes additionally includes a third notification mode, wherein the first controller causes the first display to display the visual warning in the third notification mode when the data satisfies the conditions for notification of the warning, 
Within main patient monitor 108-1 (FIG. 2), “an alarm module 204 may be configured to provide [] alert(s) in response to reaching a predetermined value(s) for the patient physiological parameter data. Alarms or alerts may initiate one or more actions such as . . . light up.” Lyon ¶ 38.
and wherein the second controller also causes the second display to display the visual warning in the third notification mode when the data satisfies the conditions for notification of the warning.
“Such alarms or alerts may be communicated to the remote patient monitor 110.” Lyon ¶ 38. “The signals to the remote patient monitor 110 may include the one or more actions such as . . . light up.” Lyon ¶ 39. 
Claim 7
Lyon and Steele teach the medical system according to claim 1, 
wherein the first controller causes the medical device to emit the first warning including the tactile warning when the data satisfies the conditions for notification of the warning
“The main patient monitor 108-1 may include a patient data evaluation module 202 which is configured with values for patient physiological parameter data. Such values may be preset by a caregiver to trigger an alarm . . . . Alarms or alerts may initiate one or more actions such as vibration.” Lyon ¶ 38.
wherein the second controller causes the remote control device to emit the second warning including the tactile warning in response to receiving the data when the medical system is operating in the first notification mode
“The signals to the remote patient monitor 110 may include the one or more actions such as vibration, light up, or a noise/audible/haptic sound/response.” Lyon ¶ 39 (emphasis added).
and wherein the second controller causes the remote control device to emit the visual warning without emitting the tactile warning and without emitting the auditory warning in response to 
“According to an operation 412 [sic, 414 see FIG. 4], an alarm reset button on the remote patient monitor may be activated by the caregiver to silence the alarm or alarms.” Lyon ¶ 65.
Lyon thus discloses almost everything claimed, except that Lyon only discloses one out of the two conditions precedent for emitting the visual warning without emitting the auditory warning. That is, Lyon emits the visual warning without emitting the auditory warning while in the second notification mode, but only when receiving the data from the medical device prior to (rather than during) operating in the second notification mode.
Steele, however, teaches 
the second controller causes the remote control device to emit the visual warning without emitting the tactile warning and without emitting the auditory warning in response to receiving the data when the medical system is operating in the second notification mode, even when the data satisfies the conditions for the notification of the warning.
Upon receiving data from another device on the network at step 90 at a time when the device 20 also operates in the Quite profile mode, “no audible sound emanates from the speaker 26 as the ‘Quiet’ profile includes the volume setting ‘Mute’ (Step 96).” Steele ¶ 35. Though not explicitly mentioned in paragraph 35, Steele contains two teachings that at least suggest that the Quiet mode may be configured to not emit the tactile warning: (1) the presence of a separate “Loud” and “Vibrate” mode suggests that the “Quiet” mode behaves in a way that is distinct from both of those profiles, i.e., by not emitting sound or vibration; (2) Steele’s “Quite” profile must be read in the context of Steele’s earlier acknowledgment that devices may “vibrate loudly at inappropriate times and places.” Steele ¶ 3. In other words, since Steele explicitly acknowledges vibration itself can produce distracting, annoying, or even embarrassing sound, Steele at least suggests that one must turn off the vibrator to ensure the device is “Quiet.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110, thereby equipping the remote patient monitor 110 with the ability to automatically suppress a second warning without any input from a user of the remote patient monitor 110. One would have been motivated to copy Steele’s “Quiet” profile because “[u]sers of devices with notification functions often face interruptions and distractions as such devices ring or vibrate loudly at inappropriate times and places.” Steele ¶ 3. 
For example, one such inappropriate time and place might include when the medical provider is already present at Lyon’s main patient monitor 108 (the claimed “medical device”) with the patient, because Lyon’s main patient monitor 108 already provides the same alerts both audibly and visually. Duplicating the main patient monitor’s alarms on the remote patient monitor at that time is an unnecessary source of distraction because the medical provider is already present to experience the main patient monitor alarm. As another example, Steele’s “Quite” profile would improve Lyon’s system for medical providers who rotate their “on-call” staff (e.g., a physician whose “on-call” hours end prior to his or her regular shift).
Steele’s explicit reminder that it would be desirable to reduce “interruptions and distractions . . . at inappropriate times and places” Steele ¶ 3 is thus evidence that one of ordinary skill would have been motivated to make the above combination, and that it would have been reasonable for the skilled practitioner to expect success.
Therefore, in view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110.
Claim 11
Lyon teaches:
A non-transitory memory device of a remote control device having instructions stored thereon that, in response to execution by a controller of the remote control device, cause the controller to perform operations comprising: 
“The remote patient monitor 110 includes one or more processors 222 coupled with the other components of the remote patient monitor 110. Volatile and nonvolatile memory 224 is included in remote patient monitor 110. Memory 224 may include computer-readable storage medium that includes instructions to perform the acts/methods described herein.” Lyon ¶ 43.
processing data received from a medical device communicably coupled to the remote control device, 
“The remote patient monitor 110 is wired or wireless coupled to the main patient monitors 108 by respective links or connections 112. The remote patient monitor 110 includes a receiving module 214.” Lyon ¶ 41. “The receiving module 214 receives one more alerts, which may be in the form of one more transmitted signals from the main patient monitors 108.” Lyon ¶ 41.
causing the remote control device to display a figure or a character corresponding to the data received from the medical device 
“The remote patient monitor 110 may include display module 216 may display the patient physiological parameter data and/or alarms (alerts).” Lyon ¶ 42.
while the figure or character is concurrently being displayed on the medical device; 
As shown in FIG. 3, while displaying “physiological data 300 that includes current patient monitored values” on the main patient monitor, a copy of those values is transmitted to the remote monitor 110 and displayed as patient physiological data 302. Lyon ¶ 46.
determining whether the data satisfies a condition for notification of a first warning, 
“The remote patient monitor 110 may include a separate alert module 218. A function the alert module may perform is to vibrate when a particular alert or alerts is/are received from the main patient monitors 108.” Lyon ¶ 42.
wherein prior to receiving the data from the medical device, the remote control device is preset to operate in a plurality of notification modes including a first notification mode and a second notification mode when the data satisfies the condition for notification of the first warning; 
The remote patient monitor 110 is pre-equipped with two modules 218 and 220 that each cause the system 100 to respectively operate in a first notification mode and a second notification mode. Lyon ¶ 42.
and causing the remote control device to emit a second warning including both of a visual warning and an auditory warning in response to receiving the data from the medical device when the remote control device is operating in the first notification mode, wherein the second warning is different than the first warning,
“The remote patient monitor 110 may include a separate alert module 218. A function the alert module may perform is to vibrate when a particular alert or alerts is/are received from the main patient monitors 108.” Lyon ¶ 42.
and wherein control of the remote control device is modified such that the auditory warning is not emitted when the visual warning is emitted in response to 
“An alarm reset module 220, which may be reset by alarm reset button 124 described above, may be implemented by the remote patient monitor 110 to reset one or more alerts and alarms that are activated/displayed.” Lyon ¶ 42. More specifically, this module will “silence the alarm or alarms” when activated. Lyon ¶ 65.
Lyon thus discloses almost everything claimed, except that Lyon only discloses one out of the two conditions precedent for emitting the visual warning without emitting the auditory warning. That is, Lyon emits the visual warning without emitting the auditory warning while in the second notification mode, but only when receiving the data from the medical device prior to (rather than during) operating in the second notification mode.
Steele, however, teaches additional computer-executable instructions, including:
determining whether the data satisfies a condition for notification of a first warning, wherein prior to receiving the data from the medical device, the remote control device is preset to operate in a plurality of notification modes including a first notification mode and a second notification mode when the data satisfies the condition for notification of the first warning;
As shown in FIG. 4, electronic device 20 is preset with a plurality of “profiles” (i.e., the claimed plurality of notification modes), including “Loud, Vibrate, Quiet[,] and Default.” Steele ¶ 22. The claimed second notification mode corresponds to Steele’s “Quite” profile, while the claimed first notification mode corresponds to any one of the other remaining three profiles.
and causing the remote control device to emit a second warning including both of a visual warning and an auditory warning in response to receiving the data from the medical device when the remote control device is operating in the first notification mode, wherein the second warning is different than the first warning,
While operating in one of the non-quite profile modes (e.g., the “Default” profile), and in response to receiving data from another device on the network at step 90, “a sound emanates from the speaker 26, notifying the user of the occurrence of the event.” Steele ¶ 36. Notably, in addition to sound, some of the non-quite profile modes can include “both audible and inaudible” signals, where audible includes sound emanating from the speaker “while inaudible refers to, for example, a light flashing from the LED indicator 28.” Steele ¶ 23; see also Steele ¶ 5 (referring to modes of notification further including visual alerts) and Steele claims 3 and 5.
and wherein control of the remote control device is modified such that the auditory warning is not emitted when the visual warning is emitted in response to receiving the data from the medical device when the remote control device is operating in the second notification mode, even when the data satisfies the condition for notification of the warning.
In contrast, upon receiving data from another device on the network at step 90 at a time when the device 20 also operates in the Quite profile mode, “no audible sound emanates from the speaker 26 as the ‘Quiet’ profile includes the volume setting ‘Mute’ (Step 96).” Steele ¶ 35; see also Steele FIG. 6B (illustrating that the “Quiet” profile’s volume is “Mute” while notifications are display with “LED Flash.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110, thereby equipping the remote patient monitor 110 with the ability to automatically suppress a second warning without any input from a user of the remote patient monitor 110. One would have been motivated to copy Steele’s “Quiet” profile because “[u]sers of devices with notification functions often face interruptions and distractions as such devices ring or vibrate loudly at inappropriate times and places.” Steele ¶ 3. 
For example, one such inappropriate time and place might include when the medical provider is already present at Lyon’s main patient monitor 108 (the claimed “medical device”) with the patient, because Lyon’s main patient monitor 108 already provides the same alerts both audibly and visually. Duplicating the main patient monitor’s alarms on the remote patient monitor at that time is an unnecessary source of distraction because the medical provider is already present to experience the main patient monitor alarm. As another example, Steele’s “Quite” profile would improve Lyon’s system for medical providers who rotate their “on-call” staff (e.g., a physician whose “on-call” hours end prior to his or her regular shift).
Steele’s explicit reminder that it would be desirable to reduce “interruptions and distractions . . . at inappropriate times and places” Steele ¶ 3 is thus evidence that one of ordinary skill would have been motivated to make the above combination, and that it would have been reasonable for the skilled practitioner to expect success.
Therefore, in view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon’s silenced mode with Steele’s “Quite” profile within Lyon’s remote patient monitor 110.
Claim 18
The subject matter that claim 18 adds ta claim 11 is substantially similar to that which claim 7 adds to claim 1, and is therefore rejected according to the same findings and rationale as provided above for claims 11 and 7.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176